Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to Applicant’s response to election/restriction filed 08/17/2022. 
Claims 1-6 are currently pending, of which claims 4-6 are withdrawn.
The Drawings filed 03/24/2021 are approved by the examiner.
The IDS statements filed 03/24/2021 and 10/14/2021 have been considered. Initialed copies accompany this action.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicant’s election without traverse of Group I, claims 1-3, in the reply filed on 08/17/2022 is acknowledged.  Claims 4-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Interpretation
	Claim 1 recites “A cold storage material configured as a granular body composed of an intermetallic compound, …”.  For purposes of claim interpretation, the characterization that the recited material is a “cold storage material” is merely a preamble statement reciting purpose or intended use of the material; any prior art material with the recited structure regardless of its purpose or intended use will read on the claimed material.  See MPEP 2111.02, II.  The phrase “configured as a granular body” defines a structural limitation (the body of the claim further recites limitations referring to and limiting the content/structure within the granular body).  See MPEP 2111.02, I.  The transitional phrase “composed of” is interpreted in the same manner as “consisting essentially of”, i.e., a broader meaning than “consisting of”. See MPEP 2111.03, I-IV. 
Claim Objections
Claims 2 and 3 are objected to because of the following informalities:  
In claim 2, Applicant is suggested to amend the limitation “the granular body is included in a range of 0.01 mm to 1 mm in terms of particle size;” to improve grammar/clarity and better conform with US practice (e.g., “the granular body has a particle size in the range of 0.01 mm to 1 mm;”).
In claim 3, Applicant is suggested to amend the terms “Th site”, “Cr site”, and “Si site” to read as “the Th site”, “the Cr site”, and “the Si site” in order to improve clarity in the claim (it is noted there is implicit antecedent basis for each of the element site terms from a 112 perspective since the recited structure includes Th, Cr, and Si).  Applicant is also suggested to amend the terms “a group consisting of” to read as “the group consisting of” in each of the Th site and Cr site limitations in order to improve clarity in the claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
In claim 1, the recitation of the ThCr2Si2 structure in the intermetallic compound as a “ThCr2Si2-type structure” renders the claim indefinite.  In the present case, the addition of the word “type” to an otherwise definite expression (a ThCr2Si2 structure) extends the scope of the expression so as to render it indefinite and it is unclear what “type” is intended to convey.  The Examiner’s search of the claimed invention uncovered that ThCr2Si2 compounds are in the “BaAl4 family” of crystal structures, raising the concern that a “ThCr2Si2-type” structure also includes numerous compounds and derivatives outside merely “ThCr2Si2” compounds or even outside “AB2C2” compounds such as any compound with a BaAl4 crystal structure or its derivatives.  The interpretation of what “type” is intended to convey is made more difficult by the fact that claim 3’s limitations as to what elements occupy each site of the intermetallic compound exclude Th from existing at the “Th site” (the Markush group for the element(s) of the Th site do not include Th as a potential species).  See MPEP 2173.05(b), III, E.  Claims 2 and 3 are also indefinite for their dependency on claim 1. 
In claim 2, the following conditional claim limitation renders the claim indefinite: 

    PNG
    media_image1.png
    174
    589
    media_image1.png
    Greyscale
.
There is no nexus of the limitation to the claimed cold storage material, granular body, or intermetallic compound, rendering the limitation apparently nonfunctional and indefinite.  How do the limitations to “an area of a projected image”, “an area of a smallest circumscribed circle”, and “a shape coefficient” apply and limit the claimed cold storage material, granular body, and/or intermetallic compound? 
 	Claim 3 recites limitations to the elements present at the Th, Cr, and Si sites of the ThCr2Si2-type structure.  The problem here is it is unclear whether the limitations further limit or include all the limitations of the parent claim since the “ThCr2Si2-type” structure appears to also includes numerous compounds and derivatives outside merely “ThCr2Si2” compounds or even outside “AB2C2” compounds such as any compound with a BaAl4 crystal structure or its derivatives, as described above; i.e., it is unclear whether Th, Cr, and Si sites are even required since the parent claim does not necessarily require these elements or sites to meet the breadth of the “ThCr2Si2-type structure”.  The limitations are also indefinite because the Th, Cr, and Si sites do not necessarily even require Th at the Th site, Cr at the Cr site, nor Si at the Si site (the selection of the Cr site element(s) includes Cr among numerous other elements and the selection of the Si site element(s) includes Si among Ge as an alternative element; as described above, the Th site specifically excludes Th: “Th site … selected from a group consisting of La, Ce, Pr, Nd, Pm, Sm, Eu, Gd, Tb, Dy, Ho, Er, Tm, Yb, Lu, Sc, and Y;”).  For example, is the Th site actually a La site, etc., is the Cr site actually a Cr site or a Ti site, etc., and is the Si site actually a Si site or a Ge site? 
	Appropriate correction/clarification is required.  Notwithstanding the above rejections, the claims will be examined to the extent understood from the language in which they are presented. 
Claim Rejections - 35 USC § 102 & 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mukherjee et al. (“Ferromagnetic feature from Mn near room temperature in the fine particles of GdMn2Ge2 and TbMn2Ge2,” EPL, 90, 2010, 17007). 
As to claim 1, Mukherjee et al. teach GdMn2Ge2 and TbMn2Ge2 in bulk form and in fine particles (abstract and pages 1-2), which read on the claimed material configured as a granular body composed of an intermetallic compound having a ThCr2Si2-type structure/formula.  The GdMn2Ge2 and TbMn2Ge2 appear to be pure (it is disclosed the ingots and fine particles are homogenous in their composition and possible contamination from magnetic impurities during milling is so unsubstantial that it can be ignored, page 2), which read on the ThCr2Si2 structure/formula occupying 100% by volume of the granular body.  Fig. 2 depict TEM images of the GdMn2Ge2 and TbMn2Ge2 having crystallites/grains of 70 nm or less.  
As to claim 3, the disclosed GdMn2Ge2 and TbMn2Ge2 read on the claimed ThCr2Si2-type structure/formula where the Th site includes Gd or Tb, the Cr site includes Mn, and the Si site includes Ge. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee et al. (“Ferromagnetic feature from Mn near room temperature in the fine particles of GdMn2Ge2 and TbMn2Ge2,” EPL, 90, 2010, 17007) as applied to claims 1 and 3 above.
The disclosure of Mukherjee et al. is relied upon as set forth above.
Mukherjee et al. teach forming particles of GdMn2Ge2 or TbMn2Ge2 by milling polycrystalline ingots thereof (pages 1-2), where the particles and ingots broadly read on the claimed granular body, as described above.  
Mukherjee et al. fail to teach the granular body has a particle size of 0.01-1 mm. 
However, Mukherjee et al. teach milling the bulk form of the compounds to fine particles impart a significant change in the magnetic behavior of the Mn sublattice in the particles with respect to the bulk form, and the magnetic behavior is correlated to the size of the particles and possibly by defects introduced by milling (pages 3-5).
Accordingly, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive within the claimed particle size range from the teachings of Mukherjee et al. by varying and/or optimizing the particle size of the compounds in order to obtain a desired or optimal magnetic behavior because the reference teach the magnetic behavior of the GdMn2Ge2 and TbMn2Ge2 is correlated to the particle size and/or the milling operation.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN 102383018 A).  An English language machine translation of the reference is appended to the supplied copy of the reference. 
As to claim 1, Li et al. teach a magnetic refrigerant material, i.e., a cold storage material, comprising RCr2Si2 where R is Er, Gd, or Dy (abstract and claims) formed into a uniform ingot (para. 0007, 0009, 0011, and 0013), which read on the claimed material configured as a granular body composed of an intermetallic compound having a ThCr2Si2-type structure/formula.  The formed material appears to be pure since it is disclosed the ingots are formed solely from the Er, Gd, or Dy rare earth metal, metal Cr, and non-metal Sr (para. 0007, 0009, 0011, and 0013), which read on the ThCr2Si2 structure/formula occupying 100% by volume of the granular body.  
Although Li et al. fail to teach the granular body have a crystalline size of 70 nm or less, Li et al. teach the product is quickly cooled to room temperature after smelting/annealing the alloy ingot during preparation (para. 0007, 0009, 0011, and 0013), which is substantially similar to the disclosure in the instant application’s specification that the rapid cooling of molten metal obtains a product with small crystallite size commensurate with the claimed range as compared to products lacking the rapid cooling and solidification (e.g., para. [0022]-[0024], [0073], and Fig. 8).  Accordingly, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art the claimed crystallite size range would be necessarily present and/or flow naturally from the magnetic refrigerant material taught by Li et al. since the reference teach substantially the same process step of quickly cooling the product to room temperature after smelting which Applicant has disclosed obtains the claimed crystallite size.  
As to claim 3, the disclosed RCr2Si2 where R is Er, Gd, or Dy  read on the claimed ThCr2Si2-type structure/formula where the Th site includes Er, Gd, or Dy, the Cr site includes Cr, and the Si site includes Si.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura et al. (JP 2013-189543 A) in view of Arai et al. (US 5,449,416, also published as JP 2609747 B2).  An English language machine translation of the reference is appended to Applicant’s supplied copy of the reference. 
As to claim 1, Nishimura et al. teach a cold storage material comprising ErCr2Si2 and/or ErMn2Si2 (abstract and claims of the English language machine translation), which read on the claimed material composed of an intermetallic compound having a ThCr2Si2-type structure/formula.  Nishimura et al. further teach the finished samples are measured with a X-ray powder diffractometer and/or are formed into 1mm square cubes (para. 0019, 0027, 0037, and 0044 of the English language machine translation), which meet the claimed material configured as a granular body.  Nishimura et al. teach the cold storage material is produced by melting and annealing raw elemental materials (para. 0037 and 0044 of the English language machine translation).
Nishimura et al. fail to teach the granular body has a crystallite size of 70 nm or less.
However, Arai et al. similarly teach a rare earth element based magnetic refrigerant/cold storage material (abstract and col. 5 lines 40-63) employing a method comprising rapid solidification of molten metal to form spherical magnetic particles while preventing nonuniformity of structure and improving the cold accumulating efficiency, mechanical strength, and chemical stability of the particles as compared to a conventional method (abstract, col. 4 lines 40-57, and col. 10 lines 10-52).  Arai et al.’s method appears identical to the method in the disclosure of the instant application’s specification that the rapid cooling of molten metal obtains a product with small crystallite size commensurate with the claimed range as compared to products lacking the rapid cooling and solidification (e.g., para. [0022]-[0024], [0073], and Fig. 8); the instant application’s specification cites Arai et al.’s Japanese equivalent document, JP-2609747 B2, at para. [0024] of the specification as the present invention’s rapid-solidification method.  
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide the rapid solidification method/step taught by Arai et al. to Nishimura et al.’s rare earth metal-based cold storage material in order to obtain a rare earth metal-based cold storage material having a uniform structure and improve the cold accumulating efficiency, mechanical strength, and chemical stability of the particles as compared to a conventional method.  Concurrently, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art the claimed crystallite size range would be necessarily present and/or flow naturally from the combination of references since the provided rapid solidification of Arai et al. is substantially the same process step of quickly cooling the product to room temperature after smelting which Applicant has disclosed obtains the claimed crystallite size.  
	As to claim 2, Nishimura et al. teach a sample of the material is formed into a 1mm square cube shape (para. 0037 and 0044 of the English language machine translation), which reads on the claimed granular body particle size range.  Alternatively, Nishimura et al. in view of Arai et al. meet the claimed granular body particle size range since Arai et al. teach the provided rapid solidification obtains a particle size of 0.05 to 3.0 mm, preferably 0.1 to 2.0 mm, (col. 6 lines 17-40; see also the description of the Figures and particle manufacturing at col. 7 line 56 to col. 9 line 50), which substantially overlaps and encompasses the claimed particle size range of 0.01 to 1 mm. 
	As to claim 3, the disclosed ErCr2Si2 and ErMn2Si2- read on the claimed ThCr2Si2-type structure/formula where the Th site includes Er, the Cr site includes Cr and/or Mn, and the Si site includes Si.
The remaining references listed on Forms 892, 1449, and PCT 210 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon or described above.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached Monday-Friday 9:00a-5:00p EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
August 25, 2022